Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                        Oct 09 2014, 9:52 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BRYAN LEE CIYOU                                     GREGORY F. ZOELLER
LORI B. SCHMELTZER                                  Attorney General of Indiana
Ciyou & Dixon, P.C.
Indianapolis, Indiana                               FRANCES BARROW
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF:                              )
                                                    )
JOHN R. GARRETT,                                    )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )      No.     35A04-1405-DR-235
                                                    )
PENNY L. BROWN,                                     )
                                                    )
       Appellee-Petitioner.                         )


                  APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                       The Honorable Everett Goshorn, Special Judge
                            Cause No. 35D01-0510-DR-1236



                                         October 9, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       John R. Garrett (“Father”) appeals the trial court’s order modifying his child support

obligation contending, in part, that the trial court abused its discretion in denying his

motion for continuance. Penny L. Brown (“Mother”), who appeared before the trial court

through the IV-D Prosecutor of Huntington County and in this court through the Office of

the Attorney General, concedes that the trial court abused its discretion and requests that

this matter be remanded for further proceedings.

       Mother filed her petition for modification on March 26, 2014. It was set for hearing

on April 24, 2014. On April 21, 2014, Father filed his motion for continuance setting forth

that he had only thirteen business days to prepare for the hearing and that he needed

additional time to retain counsel and conduct discovery regarding Mother’s income. He

requested a continuance of forty-two days. The trial court denied the motion.

       On appeal, Mother concedes that Father presented good cause for the requested

continuance and was prejudiced by the denial of the continuance. We agree. Father’s

motion for continuance was timely filed, demonstrated good cause, and requested only a

short continuance. Without counsel or the discovery which he sought, Father could not

prepare for the hearing or conduct a defense to the motion. Accordingly, we vacate the

trial court’s order of modification and remand for further proceedings.

       Vacated and remanded.

BAKER, J., and ROBB, J., concur.




                                             2